   Case 2:21-mc-00016-CAS-SK Document 19 Filed 03/10/21 Page 1 of 2 Page ID #:286

                                UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF
                                         CALIFORNIA


                                   CIVIL MINUTES – GENERAL

  Case Nos.      2:21-mc-16-CAS (SKx);                                Date    March 10, 2021
                 2:20-cv-2250-CAS (SKx);
                 2:20-cv-2299-CAS (SKx)
  Title          JBF Interlude 2009 Ltd-Israel v. Elliott Management Corporation, et al.;
                 Quibi Holdings, LLC v. Interlude US, Inc., et al.;
                 JBF Interlude 2009 Ltd-Israel, et al. v. Quibi Holdings, LLC, et al.


  Present: The Honorable       Steve Kim
                  Erica Valencia                                   Zoom 3/10/21
                  Deputy Clerk                                 Court Smart / Recorder

           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                      Michael A. Jacobs                           Darryl M. Woo
                      Benjamin J. Fox                              Cindy Chang
                       Soo Jeong Park
                                                          Attorneys Present for NonParty:
                                                                  Valerie M. Goo
                                                                 Raija J. Horstman


  Proceedings:            ORAL ARGUMENT REGARDING DISCOVERY
                          DISPUTE

       The case is called, and counsel make their appearances for the record. All video
 attendees are reminded of prohibition against recording or screen captures of hearing,
 which would be sanctionable. Court addresses parties and non-party. Court hears argument
 from all.

          The Court orally issues the following orders:

        1.    Quibi’s motion to compel production of documents responsive to RFPs 14 to 16
 is granted in limited part. Eko shall produce the final funding agreement it has with Elliott
 Management in a redacted form, and subject to the protective order with attorneys’ eyes
 only designation, that reveals whether or not Elliott has control of this litigation or is
 otherwise the real party in interest with standing to pursue Eko’s claims in this litigation. In
 all other respects, Quibi’s motion is denied as seeking information that is irrelevant to the
 parties’ claims and defenses, is attorney work product or attorney-client privileged, and is
 disproportional to the needs of the case even if arguably relevant.

       2. Elliott’s motion to quash the document and deposition subpoena it received
from Quibi is denied in limited part. Elliott shall produce the final funding agreement it has
   Case 2:21-mc-00016-CAS-SK Document 19 Filed 03/10/21 Page 2 of 2 Page ID #:287

with Eko in a redacted form, and subject to the protective order with attorneys’ eyes only
designation, that reveals whether or not Elliott has control of this litigation or is otherwise the
real party in interest with standing to pursue Eko’s claims in this litigation. In all other
respects, Elliott’s motion to quash the document and deposition subpoena is granted because
the subpoenas seek information from a third party that is irrelevant to the parties’ claims and
defenses, is attorney work product or attorney-client privileged, and is disproportional to the
needs of the case even if arguably relevant.

         3. Quibi’s motion to compel production of documents responsive to RFPs 104 and
124 is denied as seeking information that is irrelevant to the parties’ claims and defenses, is
attorney work product or attorney-client privileged, and is disproportional to the needs of the
case even if arguably relevant. This denial is with the Court’s understanding, however, that
Eko has produced (or will produce) in response to other undisputed RFPs: (a) any demand
letters and related correspondence that Eko exchanged with third parties about alleged
infringement of Eko’s patents-in-suit, and (b) any expert reports or transcripts of sworn
witness testimonies from third-party litigation in which Eko claimed infringement by third
parties of its patents-in-suit.

     The Court also issues the following tentative order on Quibi’s pending motion to
compel amended responses by Eko to Quibi’s requests for admissions (RFAs):

        1. Quibi’s motion should be granted, and Eko should be ordered to serve the amended
           responses it belatedly inserted into the parties’ joint stipulation on this motion as Eko’s
           official and compelled amended responses to the disputed RFAs.

        2. Quibi should receive its attorneys’ fees incurred to litigate this motion because Eko’s
           delays and objections in providing the amended responses were substantially
           unjustified.

        3. Nothing in this order, however, would affect or change (a) Eko’s duty to supplement its
           amended responses under Rule 26(e) subject to sanctions under Rule 37(c)(1) for failing
           to do so; (b) Quibi’s right to seek further amended responses at the pretrial conference
           under Rule 36(a)(6); and (c) Quibi’s right to seek costs at trial under Rule 37(c)(2) for
           any matters that should have been admitted sooner without requiring proof at trial.

        To that end, Quibi is ordered to file by March 17 a declaration with itemized entries
showing the attorneys’ fees it actually incurred because its counsel had to litigate this motion (not
including initial meet and confer time), beginning with the drafting of the motion and ending with
the filing of the supplemental memorandum in support of that motion.

       Eko may also file by March 17 an optional response, not to exceed five 5 pages, with any
further argument not made at the hearing in opposition to the monetary discovery sanction to be
awarded Quibi for Eko’s delay and objections in providing timely amended responses to the
disputed RFAs.

          IT IS SO ORDERED.
                                                                               1:35

                                                                                SK
                                                         Initials of preparer: ____

 CV-90 (10/08)
